UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 13 Notes to financial statements page 19 Trustees and officers page 31 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital, with income as a secondary goal, by normally investing at least 80% of its assets in securities of U.S. and foreign real estate companies of any size. The Fund generally focuses on real estate investment trusts (REITs). Over the last twelve months ► After beginning the period on the rise, the real estate securities market finished flat for the year. ► Once again, international real estate companies provided the Fund with its strongest gains. ► Despite some notable successes, many of our weakest performers were U.S.-based real estate companies driven down by credit concerns. Top 10 issuers Simon Property Group, Inc. 5.3% Allco Commercial Real Estate Investment Trust 3.2% ProLogis Co. 4.9% Essex Property Trust, Inc. 3.2% Vornado Realty Trust 4.7% AvalonBay Communities, Inc. 3.2% Shenzhen Investment Ltd. 4.3% SL Green Realty Corp. 3.1% Boston Properties, Inc. 3.8% Host Hotels & Resorts, Inc. 3.5% As a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Real Estate Fund On April 30, 2007, James K. Schmidt retired after more than 20 years of distinguished service at John Hancock. Real estate investment trusts (REITs) finally returned to earth, following years of unusually strong returns. During the 12 months ended October 31, 2007, the MSCI U.S. REIT Index returned 0.29% in an up-and-down year. The broad U.S. stock market was volatile as well but still ended the period in solidly positive territory  thanks in large part to the strong results from energy and other commodity-oriented stocks. During the same 12-month period, the Standard & Poors 500 Index returned 14.56% . As the period began, REITs continued to benefit from strong fundamentals underlying property companies and good financial performance. A robust merger and acquisition (M&A) market also helped. M&A activity peaked in early February 2007 with the Blackstone Groups $39 billion leveraged buyout (LBO) of Equity Office Properties  then the largest LBO ever. Soon afterward, however, REIT investor sentiment started to change. Investors began to worry about high valuations for property companies and whether frenzied M&A activity could be sustained. The slowing residential housing market was also negative for REITs. Mortgage defaults rose as home values fell and interest rates rose. This was especially true for subprime borrowers who, because of their weak credit, owned some SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS Shenzhen ▲ Rose sharply in line with continued Chinese economic growth Investment ProLogis ▲ Industrial REIT benefited from growth in global trade Equity Residential ▼ Hurt by concerns about a slowing housing market and its effect on apartment rents 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Joseph P. Marguy Real estate investment trusts (REITs) finally returned to earth, following years of unusually strong returns. of the most expensive loans. Although home prices and commercial real estate values arent directly related, REIT investors nevertheless became more nervous about potentially weaker credit conditions. That sentiment was only reinforced during the summer, as large financial institutions disclosed significant subprime-related losses. As the full extent of the damage became clear, lenders dramatically tightened their requirements for borrowers, and the cheap financing that had been driving much of the real estate markets expansion disappeared. Fund performance For the 12 months ended October 31, 2007, John Hancock Real Estate Funds Class A, Class B and Class C shares had total returns of 6.27%, 5.52% and 5.52%, respectively, at net asset value. This performance outpaced the 2.75% gain of the average specialty/real estate fund, according to Morningstar, Inc. 1 and the benchmark MSCI U.S. REIT Index. Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. Strong international gains The Fund had healthy exposure to international real estate securities  a significant reason for our outperformance. Non-U.S. real estate companies were less affected by deteriorating domestic credit conditions. In addition, some of the markets in which we were investing  such as Germany, Singapore and especially Hong Kong  continued to benefit from positive fundamentals and enjoy strong overall performance. Real Estate Fund 3 By a very large margin, our top overall contributor was Shenzhen Investment Ltd., a Hong Kong-listed real estate developer and manager focused on the rapidly expanding Chinese real estate market. Shenzhen continued to benefit from extremely strong demand for residential and commercial property in China. Direct exposure to China also helped China Everbright International and Road King Infrastructure Ltd, both Hong Kong-listed property development stocks that significantly added to our results. We sold our position in China Everbright during the year after the stock reached our target price. Several U.S.-based REITs were notable contributors as well. One of our best recent performers was industrial REIT ProLogis Co., an operator of logistics and warehouse facilities in key distribution centers around the world. ProLogis continued to benefit from robust global economic growth and trade. Another big contributor was Equity Office Properties. As we mentioned, this office REIT was bought for a significant premium in a record-setting LBO transaction. Underperformance from U.S. holdings Not surprisingly, many of our biggest disappointments were U.S.-based REITs. In the apartment sector, Equity Residential Properties Trust and, to a lesser extent, AvalonBay Communities, Inc. both lagged. Investors were worried that the slowing housing market would lead to pressure on large apartment operators. In the office sector, Maguire Properties also underperformed. This office REIT, most of whose properties are in Southern California, was hurt by subprime-related worries  a big concern in this unusually expensive real estate market. Outside the United States, Melco PBL detracted as well. This casino operator and developer focused on Macau  the only Chinese province with legalized gaming  saw its shares fall on cost overruns surrounding one of its current casino development projects. INDUSTRY DISTRIBUTION 2 Office REITs 17% Real estate management & development 16% Residential REITs 15% Retail REITs 11% Industrial REITs 8% Diversified REITs 8% Specialized REITs 7% Oil & gas drilling 3% Marine 3% Hotels, resorts & cruise lines 2% Casinos & gaming 2% Highways & railtracks 2% Coal & consumable fuels 2% Other 3% Outlook Some U.S. real estate markets have been hit quite hard by the subprime crisis and credit market weakness. Others are actually doing quite well  such as Northern California and Seattle, to name just two. Against this backdrop, we plan Real Estate Fund 4 to be selective about where we invest. In both the United States and internationally, well continue to look for investments that we believe give us the best chance to create value for our shareholders  namely, real estate companies with good assets and operating in fundamentally solid regions. Although we have some concerns about valuations in Asian markets, we still believe that positive demographic trends and supply/ demand fundamentals could favor continued expansion there. The Fund had healthy exposure to international real estate securities  a significant reason for our outperformance. We anticipate continued REIT market volatility in the short run. Longer-term, were expecting U.S. REITs to generate more historically normal performance, as opposed to the unsustainable gains of the past few years. We see significant private-equity money and foreign investment capital waiting to be invested, and many of these institutional investors appear to remain interested in adding to their real estate exposure. We believe this demand could help put a floor under REIT prices  even if volatility and market conditions remain challenging. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Real Estate Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 9-30-98 0.95% 22.05%  15.85% 0.95% 170.87%  280.53% B 3-1-00 0.81 22.27  18.88 0.81 173.25  276.61 C 3-1-00 4.58 22.44  18.88 4.58 175.23  276.58 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.59%, Class B  2.29%, Class C  2.29% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Real Estate Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Real Estate Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without With maximum Class Period beginning sales charge sales charge Index 1 Index 2 B 2 3-1-00 $37,661 $37,661 $40,014 $12,746 C 2 3-1-00 37,658 37,658 40,014 12,746 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI U.S. REIT Index  Index 1  is an unmanaged index consisting of the most actively traded real estate investment trusts. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Real Estate Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $978.50 $8.01 Class B 1,000.00 975.00 11.46 Class C 1,000.00 974.60 11.45 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Real Estate Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,017.10 $8.17 Class B 1,000.00 1,013.60 11.68 Class C 1,000.00 1,013.60 11.68 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.61%, 2.30% and 2.31% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Real Estate Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 99.41% (Cost $47,055,260) Airport Services 1.14% Macquarie Infrastructure Company LLC 20,000 835,200 Application Software 1.16% MacDonald, Dettwiler and Associates Ltd. (Canada) (F)(I) 18,000 852,811 Casinos & Gaming 2.16% Melco PBL Entertainment (Macau) Ltd., ADR (Hong Kong) (F)(I)(L) 100,000 1,590,000 Coal & Consumable Fuels 1.58% Natural Resource Partners LP 11,332 386,421 Natural Resource Partners LP  Subordinated Units 22,666 773,364 Diversified REITs 7.92% Allco Commercial Real Estate Investment Trust (Singapore) (F) 3,340,000 2,363,000 Vornado Realty Trust 31,000 3,463,320 Highways & Railtracks 1.79% Road King Infrastructure Ltd. (Hong Kong) (F) 650,000 1,314,703 Hotels, Resorts & Cruise Lines 2.17% Starwood Hotels & Resorts Worldwide, Inc. 28,000 1,592,080 Industrial REITs 8.42% AMB Property Corp. 25,000 1,633,750 DCT Industrial Trust, Inc. 70,000 751,100 DuPont Fabros Technology, Inc. (I) 10,000 214,800 ProLogis Co. 50,000 3,587,000 Marine 2.55% Alexander & Baldwin, Inc. 20,000 1,047,600 Diana Shipping, Inc. (Greece) (F) 19,300 826,040 Office REITs 17.18% Alexandria Real Estate Equities, Inc. 17,000 1,753,380 Boston Properties, Inc. 26,000 2,816,840 Corporate Office Properties Trust 22,000 909,260 Digital Realty Trust, Inc. 35,000 1,539,650 Douglas Emmett, Inc. 60,000 1,578,600 Kilroy Realty Corp. 12,500 813,000 See notes to financial statements Real Estate Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Office REITs (continued) Maguire Properties, Inc. 35,000 $953,750 SL Green Realty Corp. 18,800 2,268,408 Oil & Gas Drilling 3.44% GlobalSantaFe Corp. 15,000 1,215,450 Transocean, Inc. 11,000 1,313,070 Oil & Gas Exploration & Production 0.92% ARC Energy Trust (Canada) (F) 30,000 674,984 Real Estate Management & Development 15.86% ARA Asset Management Ltd. (Singapore) (F)(I) 15,978 12,683 Brookfield Properties Corp. (Canada) (F) 45,375 1,133,013 CB Richard Ellis Group, Inc. (I) 20,000 487,600 Eurocastle Investment Ltd. (Guernsey Channel Islands) (F) 28,500 906,394 Hongkong Land Holdings Ltd. (Bermuda) (F) 400,000 2,001,078 IVG Immobilien AG (Germany) (F) 35,000 1,588,502 Keck Seng Investments (Hong Kong) Ltd. (Hong Kong) (F) 770,483 671,417 Shenzhen Investment Ltd. (Hong Kong) (F) 3,300,000 3,190,030 Tejon Ranch Co. (I) 16,000 641,280 Ticon Industrial Connection Public Co., Ltd. (Thailand) (F) 1,100,000 665,380 Wing Tai Holdings Ltd. (Singapore) (F) 150,000 362,151 Residential REITs 14.73% Apartment Investment & Management Co. (Class A) 23,000 1,074,790 AvalonBay Communities, Inc. 19,000 2,330,350 BRE Properties, Inc. (Class A) 25,000 1,370,000 Equity Residential 53,000 2,214,340 Essex Property Trust, Inc. 19,000 2,345,170 Home Properties, Inc. 12,000 617,040 UDR, Inc. 37,000 878,380 Retail REITs 11.29% Federal Realty Investment Trust 10,000 882,200 General Growth Properties, Inc. 35,630 1,936,847 Kimco Realty Corp. 28,000 1,162,560 Simon Property Group, Inc. 37,470 3,901,002 Tanger Factory Outlet Centers, Inc. 10,000 421,200 Specialized REITs 7.10% DiamondRock Hospitality Co. 30,000 574,800 Extra Space Storage, Inc. 25,000 393,000 FelCor Lodging Trust, Inc. 20,000 418,800 Host Hotels & Resorts, Inc. 117,510 2,604,022 LaSalle Hotel Properties 15,000 619,800 Regal Real Estate Investment Trust (Hong Kong) (F) 1,885,010 611,276 See notes to financial statements Real Estate Fund 11 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.69% (Cost $2,715,697) Joint Repurchase Agreement 1.38% Joint Repurchase Agreement with Barclays Capital, Inc. dated 10-31-07 at 4.550% to be repurchased at $1,014,128 on 11-01-07, collateralized by U.S. Treasury Inflation Indexed Bond, 2.375%, due 01-15-27 (valued at $1,034,280, including interest) 4.550% $1,014 1,014,000 Shares Cash Equivalents 2.31% John Hancock Cash Investment Trust (T)(W) 1,701,697 1,701,697 Total investments (Cost $49,770,957) 103.10% Other assets and liabilities, net (3.10%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Real Estate Fund 12 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $48,069,260) including $1,588,410 of securities loaned (Note 1) $74,096,686 Investments in affiliated issuers, at value (cost $1,701,697) 1,701,697 Total investments, at value (cost $49,770,957) Cash 770 Receivable for shares sold 65,025 Dividends and interest receivable 43,764 Other assets 5,171 Total assets Liabilities Payable for investments purchased 370,199 Payable for shares repurchased 188,169 Payable upon return of securities loaned (Note 1) 1,701,697 Payable to affiliates Management fees 52,703 Distribution and service fees 5,819 Other 15,654 Other payables and accrued expenses 60,244 Total liabilities Net assets Capital paid-in 35,584,817 Accumulated net realized gain on investments and foreign currency transactions 11,889,211 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 26,027,519 Undistributed net investment income 17,081 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($42,871,265 ÷ 1,870,654 shares) $22.92 Class B ($18,420,997 ÷ 806,317 shares) 1 $22.85 Class C ($12,226,366 ÷ 534,964 shares) 1 $22.85 Maximum offering price per share Class A 2 ($22.92 ÷ 95%) $24.13 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Real Estate Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $34,345) $2,036,454 Interest 44,248 Securities lending 6,731 Total investment income Expenses Investment management fees (Note 2) 683,683 Distribution and service fees (Note 2) 519,667 Transfer agent fees (Note 2) 210,762 Accounting and legal services fees (Note 2) 11,544 Printing fees 39,010 Blue sky fees 38,558 Custodian fees 38,419 Professional fees 28,837 Trustees fees 3,922 Securities lending fees 163 Miscellaneous 6,646 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 13,457,610 Foreign currency transactions (13,049) Change in net unrealized appreciation (depreciation) of Investments (9,802,073) Translation of assets and liabilities in foreign currencies 131 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Real Estate Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase in net assets From operations Net investment income $849,969 $506,222 Net realized gain 8,927,934 13,444,561 Change in net unrealized appreciation (depreciation) 13,543,781 (9,801,942) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (501,715) (289,406) Class B (157,630) (6,696) Class C (88,882) (4,269) From net realized gain Class A (958,818) (5,394,040) Class B (629,699) (2,628,948) Class C (350,105) (1,685,444) From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of year 70,237,447 84,270,530 End of year 1 1 Includes undistributed (distributions in excess of) net investment income of ($723,000) and $17,081, respectively. See notes to financial statements Real Estate Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.35 0.30 0.30 0.31 0.21 Net realized and unrealized gain on investments 3.03 3.25 2.32 6.34 1.20 Total from investment operations Less distributions From net investment income (0.41) (0.33) (0.41) (0.28) (0.14) From net realized gain  (0.06) (0.40) (0.53) (2.65) Net asset value, end of period Total return 3 (%) 4 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $18 $28 $34 $45 $43 Ratio of net expenses to average net assets (%) 1.65 1.65 1.60 1.55 1.54 Ratio of gross expenses to average net assets (%) 1.82 5 1.70 5 1.65 5 1.59 5 1.54 Ratio of net investment income to average net assets (%) 3.10 2.01 1.70 1.47 0.91 Portfolio turnover (%) 195 98 13 32 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Real Estate Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.27 0.20 0.18 0.17 0.04 Net realized and unrealized gain on investments 3.03 3.24 2.32 6.31 1.21 Total from investment operations Less distributions From net investment income (0.33) (0.23) (0.29) (0.13) (0.01) From net realized gain  (0.06) (0.40) (0.53) (2.65) Net asset value, end of period Total return 3 (%) 4 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $21 $24 $23 $24 $18 Ratio of net expenses to average net assets (%) 2.35 2.35 2.30 2.25 2.24 Ratio of gross expenses to average net assets (%) 2.52 5 2.40 5 2.35 5 2.29 5 2.24 Ratio of net investment income to average net assets (%) 2.40 1.33 1.00 0.82 0.19 Portfolio turnover (%) 195 98 13 32 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Real Estate Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.27 0.19 0.18 0.16 0.04 Net realized and unrealized gain on investments 3.03 3.25 2.32 6.32 1.21 Total from investment operations Less distributions From net investment income (0.33) (0.23) (0.29) (0.13) (0.01) From net realized gain  (0.06) (0.40) (0.53) (2.65) Net asset value, end of period Total return 3 (%) 4 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $11 $14 $13 $15 $12 Ratio of net expenses to average net assets (%) 2.35 2.35 2.30 2.25 2.24 Ratio of gross expenses to average net assets (%) 2.52 5 2.40 5 2.35 5 2.29 5 2.24 Ratio of net investment income to average net assets (%) 2.38 1.32 1.01 0.79 0.18 Portfolio turnover (%) 195 98 13 32 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Real Estate Fund 18 Notes to financial statements Note 1 Accounting policies John Hancock Real Estate Fund (the Fund) is a diversified series of John Hancock Series Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values Real Estate Fund 19 are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translations The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a line of credit agreement with The Bank of New York Mellon (BNYM), the Swing Line Lender and Administrative Agent. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with BNYM, which permits borrowings of up to $100 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity Real Estate Fund 20 under the line of credit during the year ended October 31, 2007. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. It is presently anticipated that Morgan Stanley will be the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Prior to May 8, 2007, the Fund paid the Adviser $163 for security lending services relating to an arrangement which ended on May 7, 2007. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes , an interpretation of FASB Statement 109 (FIN 48), was issued and is effective for fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the effective date. On December 22, 2006, the SEC delayed the implementation of FIN 48 for regulated investment companies for an additional six months. FIN 48 prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management has concluded that the adoption of FIN 48 will not result in a material impact on the Funds net assets, results of operations and financial statement disclosures. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157), was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Dividends, Interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign dividends, when the Fund becomes aware of the dividends from cash collections. Interest income on investment securities is recorded on the accrual basis. Discounts/premiums are accreted/amortized for financial reporting purposes. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. During the year ended October 31, 2006, the tax character of distributions paid was as follows: Real Estate Fund 21 ordinary income $1,311,883 and long-term capital gain $1,374,966. During the year ended October 31, 2007, the tax character of distributions paid was as follows: ordinary income $300,371 and long-term capital gain $9,708,432. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. As of October 31, 2007, the components of distributable earnings on a tax basis included $1,019,384 of undistributed ordinary income and $11,269,338 of undistributed long-term gain. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.80% of the first $1,500,000,000 of the Funds average daily net asset value and (b) 0.75% of the Funds daily average net asset value in excess of $1,500,000,000. The effective rate for the management fee is 0.80% of the Funds average daily net asset value for the year ended October 31, 2007. The Fund has a subadvisory agreement with MFC Global Investment Management (U.S.), LLC, a subsidiary of John Hancock Financial Services, Inc. The Fund is not responsible for payment of subadvisory fees. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30%, 1.00% and 1.00% of average daily net asset value of Class A, Class B and Class C, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreement described above for the year ended October 31, 2007, were as follows: Transfer agent Distribution and Share class fees service fees Class A $23,924 $143,546 Class B 11,548 230,971 Class C 7,257 145,150 Total Additionally, there are out-of-pocket expenses included in transfer agent fees. Class A shares are assessed up-front sales charges. During the year ended October 31, 2007, JH Funds received net up-front sales charges of $198,137 with regard to sales of Class A shares. Of this amount, $29,813 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $158,218 was paid as sales commissions to unrelated broker-dealers and $10,106 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO) is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares Real Estate Fund 22 that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the year ended October 31, 2007, CDSCs received by JH Funds amounted to $30,762 for Class B shares and $10,730 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly fee which is based on an annual rate of $15 for each Class A shareholder account, $17.50 for each Class B shareholder account and $16.50 for each Class C shareholder account. The Fund also pays a monthly transfer agent fee at an annual rate of 0.05% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting, compliance and legal services for the Fund. The compensation for the year amounted to $11,544 with an effective rate of 0.01% of the Funds average daily net asset value. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund believes the risk of loss to be remote. Real Estate Fund 23 Note 4 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the years ended October 31, 2006 and October 31, 2007, along with the corresponding dollar value. Year ended 10-31-06 Year ended 10-31-07 Shares Amount Shares Amount Class A shares Sold 557,016 $11,776,782 909,112 $21,465,856 Distributions reinvested 71,210 1,354,213 240,452 5,316,774 Repurchased (618,703) (12,774,597) (1,135,338) (25,640,248) Net increase Class B shares Sold 155,902 $3,278,239 165,837 $3,902,302 Distributions reinvested 38,410 718,209 110,007 2,427,874 Repurchased (444,479) (9,026,130) (478,299) (10,847,393) Net decrease Class C shares Sold 68,848 $1,475,346 163,568 $3,866,140 Distributions reinvested 21,442 400,964 71,316 1,574,677 Repurchased (185,535) (3,804,778) (305,683) (6,957,922) Net decrease Net decrease Note 5 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended October 31, 2007, aggregated $29,932,270 and $42,804,897, respectively. The cost of investments owned on October 31, 2007, including short-term investments, for federal income tax purposes, was $50,167,272. Gross unrealized appreciation and depreciation of investments aggregated $27,550,404 and $1,919,293, respectively, resulting in net unrealized appreciation of $25,631,111. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities and on investments in passive foreign investment companies. Note 6 Reclassification of accounts Capital accounts within financial statements are adjusted for permanent book tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book tax differences will reverse in a subsequent period. During the year ended October 31, 2007, the Fund reclassified amounts to reflect a decrease in accumulated net realized gain on investments of $482,422, a decrease in accumulated net investment loss of $534,230 and a decrease in capital paid-in of $51,808. These reclassifications are primarily attributable to certain differences in the computation of distributable income and capital gains under federal tax rules versus accounting principles generally accepted in the United States of America for real estate investment trusts, passive foreign investment companies, partnerships and foreign currency transactions. The calculation of net investment income per share in the Funds Financial Highlights excludes these adjustments. Real Estate Fund 24 Note 7 Subsequent event On December 3, 2007, the Board of Trustees of the Fund approved the proposal to change the name of the Fund to John Hancock Global Real Estate Fund effective December 12, 2007. Real Estate Fund 25 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Series Trust and Shareholders of John Hancock Real Estate Fund, In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Real Estate Fund (the Fund) at October 31, 2007, and the results of its operations, the changes in its net assets and the financial highlights for the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities at October 31, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. The financial highlights for each of the periods ended on or before October 31, 2005 were audited by another independent registered public accounting firm, whose report expressed an unqualified opinion thereon. PricewaterhouseCoopers LLP Boston, Massachusetts December 21, 2007 26 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended October 31, 2007. The Fund has designated distributions to shareholders of $9,708,432 as a long-term capital gain dividend. The Fund hereby designates the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. This amount will be reflected on Form 1099-DIV for the calendar year 2003. Shareholders will be mailed a 2007 U.S. Treasury Department Form 1099-DIV in January 2008. This will reflect the total of all distributions that are taxable for calendar year 2007. 27 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Real Estate Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Series Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Real Estate Fund (the Fund). The Advisory Agreement with the Adviser and the Subadvisory Agreement with the Subadviser are collectively referred to as the Advisory Agreements. At meetings held on May 7 and June 45, 2007, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2006, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (vii) the background and experience of senior management and investment professionals, and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. They principally considered performance and other information from Morningstar as of December 31, 2006. The Board also considered updated performance information provided to it by the Adviser or Subadviser at the May and June 2007 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and Subadviser. The Board further considered the culture of compliance, resources dedicated to compliance, 28 compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser supported renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2006. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the 3- and 5-year periods was lower than the performance of the Peer Group and Category medians, and one of its benchmark indices, the MSCI US REIT Index. The Board favorably viewed the Funds more recent performance. The Board noted that the Funds performance was higher than the performance of the Peer Group and Category medians, and the MSCI US REIT Index for the 1-year period ended December 31, 2006. The Board also noted that the Funds performance was appreciably higher than its other benchmark index, the Standard and Poors 500 during the periods under review. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was lower than the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board noted that, unlike the Fund, several funds in the Peer Group employed fee waivers or reimbursements. The Board received and considered information comparing the Expense Ratio of the Fund to that of the Peer Group and Category medians before the application of fee waivers and reimbursements (Gross Expense Ratio) and after the application of such waivers and reimbursement (Net Expense Ratio). The Board noted that the Funds Gross and Net Expense Ratios were higher than the median of its Category, but lower than the median of its Peer Group. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expenses and plans to improve performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board also considered a comparison of the Advisers profitability to that of other similar 29 investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 30 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James F. Carlin, Born: 1940 1998 57 Interim Chairman (since December 2007) ; Director and Treasurer, Alpha Analytical Laboratories, Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and Chief Executive Officer, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (19932003). William H. Cunningham, Born: 1944 1998 57 Former Chancellor, University of Texas System, and former President, University of Texas at Austin; Chairman and Chief Executive Officer, IBT Technologies (until 2001); Director of the following: Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (man- ufacturer of biopharmaceuticals) (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce BankAustin), LIN Television (since 2002), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Charles L. Ladner, 2 Born: 1938 1998 57 Chairman and Trustee, Dunwoody Village, Inc. (retirement services) (until 2003); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director, AmeriGas, Inc. (retired 1998); Director, AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1997); Director, Parks and History Association (until 2007). John A. Moore, 2 Born: 1939 2005 57 President and Chief Executive Officer, Institute for Evaluating Health Risks (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (con- sulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (since 2002). 31 Independent Trustees (continued) Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee Patti McGill Peterson, 2 Born: 1943 2005 57 Executive Director, Council for International Exchange of Scholars and Vice President, Institute of In- ternational Education (since 1998); Senior Fellow, Cornell Institute of Public Affairs, Cornell University (until 1998); Former President, Wells College, Aurora, NY, and St. Lawrence University, Canton, NY; Director, Niagara Mohawk Power Corporation (until 2003); Director, Ford Foundation, International Fellowships Program (since 2002); Director, Lois Roth Endowment (since 2002); Director, Council for International Educational Exchange (since 2003). Steven R. Pruchansky, Born: 1944 1998 57 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Managing Director, JonJames, LLC (real estate) (since 2001); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Non-Independent Trustees 3 Name, year of birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James R. Boyle, Born: 1959 2005 250 President, John Hancock Variable Life Insurance Company (since March 2007); Executive Vice President, John Hancock Life Insurance Company (since June 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). 32 Principal officers who are not Trustees Name, year of birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Director, Chairman and President, NM Capital Management, Inc. (since 2005); Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds and John Hancock Funds III (since 2006); Secretary, John Hancock Funds II and Assistant Secretary, John Hancock Trust (since June 2007); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Vice President and Chief Compliance Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since June 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (regis- tered investment companies) (2005June 2007); Vice President, Goldman Sachs (2005June 2007); Managing Director and Treasurer of Scudder Funds, Deutsche Asset Management (20032005); Director, Tax and Financial Reporting, Deutsche Asset Management (20022003); Vice President and Treasurer, Deutsche Global Fund Services (19992002). Gordon M. Shone, Born: 1956 2006 Treasurer Treasurer, John Hancock Funds (since 2006), John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Chief Financial Officer, John Hancock Trust (20032005); Senior Vice President, John Hancock Life Insurance Company (U.S.A.) (since 2001); Vice President, John Hancock Investment Management Services, Inc., John Hancock Advisers, LLC (since 2006) and The Manufacturers Life Insurance Company (U.S.A.) (19982000). 33 Principal officers who are not Trustees (continued) Name, year of birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since John G. Vrysen, Born: 1955 2005 Chief Operating Officer Senior Vice President, Manulife Financial Corporation (since 2006); Director, Executive Vice President and Chief Operating Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since June 2007); Chief Operating Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since June 2007); Director, Executive Vice President and Chief Financial Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (until June 2007); Executive Vice President and Chief Financial Officer, John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Financial Officer, MFC Global (U.S.) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (2005June 2007); Vice President and General Manager, Fixed Annuities, U.S. Wealth Management (until 2005); Vice President, Operations, Manulife Wood Logan (20002004). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit and Compliance Committee. 3 Non-Independent Trustee holds positions with the Funds investment adviser, underwriter and certain other affiliates. 34 Why John Hancock Funds? For more than three decades, John Hancock Funds has been helping individual, corporate and institutional clients reach their most important financial goals. With so many fund companies to choose from, why should you invest with us? ► A name you know and trust When you invest with John Hancock Funds, you are investing with one of the most recognized and respected names in the financial services industry. Our parent company has been helping individuals and institutions increase and protect wealth since 1862. ► Solutions across the investing spectrum We offer equity, income, international, sector and asset allocation investment solutions managed by leading institutional money managers. Each of our funds utilizes a disciplined, team approach to portfolio management and research, leveraging the expertise of seasoned investment professionals. ► Committed to you Our shareholders come first. We work hard to provide you with the products you need to build a solid financial foundation. Were proud to offer you award-winning services and tools, like the www.jhfunds.com Web site, to help you every step of the way. For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Investment adviser Custodian Legal counsel John Hancock Advisers, LLC The Bank of New York Kirkpatrick & Lockhart 601 Congress Street One Wall Street Preston Gates Ellis LLP Boston, MA 02210-2805 New York, NY 10286 One Lincoln Street Boston, MA 02111-2950 Subadviser Transfer agent MFC Global Investment John Hancock Signature Independent registered public Management (U.S.), LLC Services, Inc. accounting firm 101 Huntington Avenue P.O. Box 9510 PricewaterhouseCoopers LLP Boston, MA 02199 Portsmouth, NH 03802-9510 125 High Street Boston, MA 02110 Principal distributor John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock Signature John Hancock Signature Services, Inc. Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the SECs Web site, www.sec.gov. 36 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY SECTOR Balanced Fund Financial Industries Fund Classic Value Fund Health Sciences Fund Classic Value Fund II Real Estate Fund Classic Value Mega Cap Fund Regional Bank Fund Core Equity Fund Technology Fund Growth Fund Technology Leaders Fund Growth Opportunities Fund Growth Trends Fund INTERNATIONAL/GLOBAL Intrinsic Value Fund Global Opportunities Fund Large Cap Equity Fund Global Shareholder Yield Fund Large Cap Select Fund Greater China Opportunities Fund Mid Cap Equity Fund International Allocation Portfolio Small Cap Equity Fund International Classic Value Fund Small Cap Fund International Core Fund Small Cap Intrinsic Value Fund International Growth Fund Sovereign Investors Fund U.S. Core Fund INCOME U.S. Global Leaders Growth Fund Bond Fund Value Opportunities Fund Government Income Fund High Yield Fund ASSET ALLOCATION Investment Grade Bond Fund Lifecycle 2010 Portfolio Strategic Income Fund Lifecycle 2015 Portfolio TAX-FREE INCOME Lifecycle 2020 Portfolio California Tax-Free Income Fund Lifecycle 2025 Portfolio High Yield Municipal Bond Fund Lifecycle 2030 Portfolio Massachusetts Tax-Free Income Fund Lifecycle 2035 Portfolio New York Tax-Free Income Fund Lifecycle 2040 Portfolio Tax-Free Bond Fund Lifecycle 2045 Portfolio Lifecycle Retirement Portfolio MONEY MARKET Lifestyle Aggressive Portfolio Money Market Fund Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio CLOSED - END Lifestyle Growth Portfolio Bank and Thrift Opportunity Fund Lifestyle Moderate Portfolio Income Securities Trust Investors Trust Patriot Premium Dividend Fund II Preferred Income Fund Preferred Income II Fund Preferred Income III Fund Tax-Advantaged Dividend Income Fund Tax-Advantaged Global Shareholder Yield Fund A Funds investment objectives, risks, charges and expenses should be considered carefully before investing. The prospectus includes this and other important information about the Fund. To obtain a prospectus, contact your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery This report is for the information of the shareholders of John Hancock Real Estate Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 0500A 10/07 12/07 TABLE OF CONTENTS Your fund at a glance page 1 Manager's report page 2 A look at performance page 6 Your expenses page 8 Fund's investments page 10 Financial statements page 14 Notes to financial statements page 20 Trustees and officers page 32 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poor's 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage market's woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone the broad Standard & Poor's 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. That's where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is "working," then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, today's leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the market's twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEO's views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation by normally investing in a diversified portfolio of growth-oriented stocks of U.S. and foreign companies of any size. Over the last twelve months ► Stocks across all market caps posted solid results despite increased market volatility. ► The Fund's absolute returns were bolstered by its underweighting in financial stocks, as well as favorable sector and stock selection elsewhere. ► Detracting from returns were companies that disappointed investors with worse-than-expected financial results. John Hancock Multi Cap Growth Fund Fund performance for the year ended October 31, 2007. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 issuers AES Corp. (The) 3.7% Abbott Laboratories 2.6% Procter & Gamble Co. (The) 3.3% Oshkosh Truck Corp. 2.6% Microsoft Corp. 3.1% Atwood Oceanics, Inc. 2.5% Alcon, Inc. 2.9% PepsiCo, Inc. 2.5% Denbury Resources, Inc. 2.9% Amgen, Inc. 2.4% As a percentage of net assets on October 31, 2007. 1 Manager's report John Hancock Multi Cap Growth Fund Stocks across all market capitalizations posted solid results during the 12 months ended October 31, 2007, despite increased market volatility amid growing concerns about the subprime mortgage market meltdown and the potential for a slowing economy. The market benefited as the Federal Reserve held short-term interest rates steady throughout much of the period, followed by two rate cuts in the final months of the period. In addition, global economic growth remained strong, despite signs of a slowdown in the United States, which grew progressively weaker primarily due to a sharp decline in the housing market. Finally, corporate profit growth came in at reasonable levels. Energy and materials were two of the market's best-performing sectors, benefiting from strong commodity and raw materials pricing. Financials were the worst performers in response to growing concerns about fallout from the subprime mortgage market and resultant credit contagion. Consumer discretionary stocks also faltered as weak housing market conditions fanned fears of a slowdown in consumer spending. Performance For the 12 months ended October 31, 2007, John Hancock Multi Cap Growth Fund's Class A, Class B and Class C shares posted total returns of 11.07%, 10.21% and 10.33%, respectively, at net asset value. During the same one-year period, the Fund's benchmark, the Russell 3000 Growth Index, gained 19.00% and the average SCORECARD INVESTMENT PERIOD'S PERFORMANCE AND WHAT'S BEHIND THE NUMBERS Denbury Resources ▲ Rising oil prices boosts stock price Apple ▲ Strong sales of iPod, iPhone and computers earnings gains Nutri/System ▼ Intensified competition hurts earnings 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Thomas P. Norton, CFA Morningstar, Inc. mid-cap growth fund category returned 24.85% . 1 Keep in mind that your net asset value return will be different from the Fund's performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance results. The Fund remained focused on stocks with above-average earnings and revenue growth potential, sustainable competitive advantages and improving returns on invested capital. The portfolio was diversified across market caps and industries, but had a bias toward small- and mid-cap stocks, which caused it to lag the more large-cap-heavy benchmark. "Stocks across all market capitalizations posted solid results during the 12 months ended October 31, 2007" Energy and tech boosts results Stock selection in the energy group was the biggest contributor to the Fund's relative performance, and our decision to modestly overweight the sector was also a plus. Our holdings in oil and gas explorer Denbury Resources, Inc. scored significant gains and was one of our best performers for the year, as the company continued to top Wall Street's expectations, helped by record production levels and higher oil prices. Atwood Oceanics, Inc., an offshore driller, was a good performer as well. Elsewhere, shares of auto-supplier BorgWarner, Inc., continued to rise amid optimism about its growth prospects, driven primarily by strong global demand for its fuel-efficient engine and drivetrain technology. In the health care sector, we enjoyed strong results from ArthroCare Corp. and Alcon, Inc. ArthroCare, a maker of surgical products, benefited from particularly strong sales in its spinal products. Switzerland-based eye care Multi Cap Growth Fund 3 products company Alcon surprised investors with better-than-expected earnings gains, thanks to a big boost in international sales. Another top performer was Nokia Corp., which was bolstered by continued strong global demand for cellular devices. Many of our technology holdings also were among our top performers, particularly large capitalization, growth-oriented holdings such as Apple, Inc., Microsoft Corp. and MEMC Electronic Materials, Inc. Apple enjoyed strong profit gains, fueled by excellent growth in its three main businesses computers, iPods and iPhones. Microsoft also was bolstered by healthy revenue growth, posting its best quarterly rate in eight years. That trend was aided in large measure by a surge in sales for its Windows operating system. MEMC, the supplier of silicon wafers to the microchip industry, was another good performer. The company posted a significant and better-than-expected rise in quarterly profit. Investors also liked the news that MEMC signed a wafer solar supply contract with German solar-system maker Conergy. We took profits and sold our stake. Another tech winner was Advanced Analogic Technologies, Inc., maker of analog micro chips, which moved higher in response to strong earnings and outlook. "The portfolio was diversified across market caps and industries, but had a bias toward small- and mid-cap stocks, which caused it to lag the more large-cap-heavy benchmark." Detractors Leading the list of our most disappointing performers during the year were InterDigital, Inc. and Select Comfort Corp. Wireless-technology developer InterDigital was hurt by a dip in the recurring revenues it receives from licensees, while mattress maker and bed retailer Select Comfort slumped as earnings slipped. Fitness products company Nutri/System, Inc., also detracted from the Fund's returns after the company lowered its outlook based on an expected drop in new customers, rising costs and emerging competitive pressures. We lost ground with Ambassadors Group, Inc., an organizer of educational travel excursions. The company forecasted weak 2008 earnings citing inflation-ary pressures, a weak dollar and higher fuel prices. E*TRADE Financial Corp. was a major disappointment during the SECTOR DISTRIBUTION 2 Information technology 28% Health care 20% Consumer discretionary 13% Energy 8% Industrials 8% Consumer staples 8% Financials 5% Utilities 4% Multi Cap Growth Fund 4 period with its shares coming under significant pressure amid worries about the company's mortgage portfolio, including everything from home loans to home-equity lines to mortgage-backed securities. Outlook We believe the market is positioned for future gains with reasonable stock valuations and fairly stable macroeconomic conditions. During the second half of 2007, we believe growth stocks could gain added momentum, and large-cap companies with multinational operations should continue to benefit from a weaker dollar. This commentary reflects the views of the portfolio manager's through the end of the Fund's period discussed in this report. The manager's statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Medium-capitalization stocks tend to be more volatile than stocks of larger companies and as a group could fall out of favor with the market, causing the Fund to underperform investments that focus either on small- or large-capitalization stocks. The Fund focuses on growth stocks, which could underperform value stocks. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, Multi Cap Growth Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 12-1-00 5.52% 13.47% 1.31% 5.52% 88.12% 9.39% B 12-1-00 5.21 13.59 1.35 5.21 89.13 9.75 C 12-1-00 9.33 13.83 1.36 9.33 91.13 9.76 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares' CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 2-29-08. The net expenses are as follows: Class A - 1.40%, Class B - 2.10%, Class C - 2.10% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A - 1.97%, Class B - 2.67%, Class C - 2.67% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund's current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund's Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund's performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Multi Cap Growth Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Multi Cap Growth Fund Class A shares for the period indicated. For comparison, we've shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 12-1-00 $10,975 $10,975 $10,477 $12,461 C 2 12-1-00 10,976 10,976 10,477 12,461 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Fund's Class B and Class C shares, respectively, as of October 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Growth Index - - Index 1 - - is an unmanaged index composed of Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values. Russell 1000/2000 Growth Index Blend Index 2 A blended index is used combining 50% of the Russell 1000 Growth Index, an unmanaged index composed of the Russell 1000 securities that have a greater-than-average growth orientation, and 50% of the Russell 2000 Growth Index, an unmanaged index that contains those stocks from the Russell 2000 Index with a greater-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Multi Cap Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund's actual ongoing operating expenses, and is based on your fund's actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,029.50 $7.15 Class B 1,000.00 1,024.90 10.73 Class C 1,000.00 1,025.80 10.74 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the "expenses paid" for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Multi Cap Growth Fund 8 Hypothetical example for comparison purposes This table allows you to compare your fund's ongoing operating expenses with those of any other fund. It provides an example of the Fund's hypothetical account values and hypothetical expenses based on each class's actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund's actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,018.16 $7.11 Class B 1,000.00 1,014.61 10.67 Class C 1,000.00 1,014.61 10.68 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 1.40%, 2.10% and 2.10% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Multi Cap Growth Fund 9 F I N A N C I A L S T A T E M E N T S Fund's investments Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Fund's cash position, are listed last. Issuer Shares Value Common stocks 93.95% (Cost $8,533,674) Apparel, Accessories & Luxury Goods 1.05% Coach, Inc. (I) 3,600 131,616 Apparel Retail 3.15% Guess?, Inc. 4,700 241,533 Jos. A. Bank Clothiers, Inc. (I)(L) 5,312 155,164 Application Software 7.23% Amdocs Ltd. (Channel Islands) (F)(I) 6,000 206,400 BEA Systems, Inc. (I) 14,950 252,655 Cadence Design Systems, Inc. (I) 14,350 281,260 Epicor Software Corp. (I) 9,350 109,208 OpenTV Corp. (Class A) (I) 44,150 60,044 Asset Management & Custody Banks 3.36% Affiliated Managers Group, Inc. (I) 1,500 197,325 Ameriprise Financial, Inc. 420 26,452 SEI Investments Co. 6,300 199,206 Auto Parts & Equipment 1.93% BorgWarner, Inc. 2,300 243,133 Biotechnology 2.45% Amgen, Inc. (I) 5,300 307,983 Communications Equipment 5.82% Finisar Corp. (I) 7,750 17,980 InterDigital, Inc. (I) 9,550 205,229 Nokia Corp., ADR (Finland) (F) 6,882 273,353 Sonus Networks, Inc. (I) 6,700 46,230 Tekelec (I) 14,350 189,420 Computer Hardware 3.41% Apple, Inc. (I) 1,100 208,945 International Business Machines Corp. 1,900 220,628 Computer Storage & Peripherals 1.07% Brocade Communications Systems, Inc. (I) 13,300 126,483 LaserCard Corp. (I) 790 7,568 See notes to financial statements Multi Cap Growth Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Construction & Farm Machinery & Heavy Trucks 3.72% Astec Industries, Inc. (I) 3,150 142,758 Oshkosh Truck Corp. 6,000 325,200 Consumer Electronics 1.24% Sony Corp., ADR (Japan) (F) 3,149 155,750 Consumer Finance 1.02% American Express Co. 2,100 127,995 Diversified Commercial & Professional Services 1.12% CoStar Group, Inc. (I) 2,450 140,875 Electrical Components & Equipment 1.69% Roper Industries, Inc. 3,000 212,430 Electronic Equipment Manufacturers 1.57% LoJack Corp. (I) 11,250 197,662 Health Care Equipment 5.70% Advanced Medical Optics, Inc. (I) 3,713 101,922 ArthroCare Corp. (I) 4,050 262,602 Becton, Dickinson & Co. 3,650 304,629 Greatbatch, Inc. (I) 1,950 48,477 Health Care Supplies 2.93% Alcon, Inc. (Switzerland) (F) 2,425 369,109 Homefurnishing Retail 1.19% Select Comfort Corp. (I)(L) 13,050 149,161 Hotels, Resorts & Cruise Lines 1.23% Ambassadors Group, Inc. 8,500 154,445 Household Products 3.34% Procter & Gamble Co. (The) 6,050 420,596 Hypermarkets & Super Centers 1.74% Wal-Mart Stores, Inc. 4,850 219,268 Independent Power Producers & Energy Traders 3.70% AES Corp. (The) (I) 21,750 465,667 Industrial Machinery 1.46% Danaher Corp. 2,150 184,191 Integrated Telecommunication Services 0.15% NeuStar, Inc. (Class A) (I) 560 19,152 Internet Retail 0.68% Nutri/System, Inc. (I)(L) 2,840 85,484 Internet Software & Services 2.70% Digital River, Inc. (I) 4,200 222,852 SkillSoft Plc, ADR (Ireland) (F)(I) 13,000 116,350 Investment Banking & Brokerage 0.67% E*TRADE Financial Corp. (I) 7,600 84,664 See notes to financial statements Multi Cap Growth Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Oil & Gas Drilling 2.54% Atwood Oceanics, Inc. (I) 3,800 320,112 Oil & Gas Equipment & Services 2.93% Grant Prideco, Inc. (I) 1,650 81,114 W-H Energy Services, Inc. (I) 5,000 287,800 Oil & Gas Exploration & Production 2.86% Denbury Resources, Inc. (I) 6,350 359,410 Pharmaceuticals 8.61% Abbott Laboratories 6,050 330,451 Johnson & Johnson 4,350 283,490 Lilly (Eli) & Co. 5,000 270,750 Pfizer, Inc. 8,100 199,341 Publishing 1.14% Meredith Corp. 2,300 143,175 Semiconductor Equipment 1.15% Applied Materials, Inc. 7,450 144,679 Semiconductors 1.17% Advanced Analogic Technologies, Inc. (I) 12,150 146,772 Soft Drinks 2.52% PepsiCo, Inc. 4,300 316,996 Specialized Consumer Services 1.44% Sotheby's Holdings, Inc. (Class A) 3,350 181,470 Systems Software 4.27% Macrovision Corp. (I) 5,900 141,600 Microsoft Corp. 10,750 395,708 Interest Par value Issuer, description, maturity date rate Value Short-term investments 10.17% (Cost $1,279,122) Joint Repurchase Agreement 7.08% Joint Repurchase Agreement with Barclays Plc dated 10-31-07 at 4.550% to be repurchased at $890,112 on 11-1-07, collateralized by $845,622 of U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $907,800, including interest) 4.550% $890 890,000 Shares Cash Equivalents 3.09% John Hancock Cash Investment Trust (T)(W) 389,122 389,122 Total investments (Cost $9,812,796) 104.12% Other assets and liabilities, net (4.12%) Total net assets 100.00% See notes to financial statements Multi Cap Growth Fund 12 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Multi Cap Growth Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Fund's balance sheet. It shows the value of what the Fund owns, is due and owes. You'll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $9,423,674) including $387,683 of securities loaned (Note 1) $12,711,922 Investments in affiliated issuers, at value (cost $389,122) 389,122 Total investments, at value (cost $9,812,796) Cash 61 Foreign currency at value (cost $157) 177 Receivable for shares sold 2,883 Dividends and interest receivable 6,616 Other assets 90,614 Total assets Liabilities Payable for shares repurchased 98,581 Payable upon return of securities loaned (Note 1) 389,122 Payable to affiliates Management fees 24,852 Distribution and service fees 1,156 Other 2,490 Other payables and accrued expenses 102,104 Total liabilities Net assets Capital paid-in 8,440,141 Accumulated net realized gain on investments and foreign currency transactions 854,892 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 3,288,268 Accumulated net investment loss (211) Net assets Net asset value per share Based on net asset values and shares outstanding - the Fund has an unlimited number of shares authorized with no par value Class A ($5,752,632 ÷ 515,105 shares) $11.17 Class B ($3,902,623 ÷ 363,884 shares) 1 $10.72 Class C ($2,927,835 ÷ 273,146 shares) 1 $10.72 Maximum offering price per share Class A 2 ($11.17 ÷ 95%) $11.76 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Multi Cap Growth Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Fund's investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $1,886) $89,712 Interest 36,631 Securities lending 4,979 Total investment income Expenses Investment management fees (Note 2) 102,321 Distribution and service fees (Note 2) 85,105 Transfer agent fees (Note 2) 36,569 Accounting and legal services fees (Note 2) 1,554 Blue sky fees 39,775 Printing fees 20,543 Custodian fees 13,342 Professional fees 12,912 Trustees' fees 680 Security lending fees 71 Miscellaneous 2,148 Total expenses Less expense reductions (Note 2) (79,844) Net expenses Net investment loss Realized and unrealized gain Net realized gain on Investments 1,082,059 Foreign currency transactions 508 Change in net unrealized appreciation (depreciation) of Investments 367,090 Translation of assets and liabilities in foreign currencies 20 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Multi Cap Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund's net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase (decrease) in net assets From operations Net investment loss ($112,968) ($103,854) Net realized gain 613,868 1,082,567 Change in net unrealized appreciation (depreciation) 1,533,312 367,110 Increase in net assets resulting from operations Distributions to shareholders From net realized gain Class A - (88,384) Class B - (48,960) Class C - (29,277) Total distributions - From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of year 11,159,906 13,077,864 End of year 1 1 Includes accumulated net investment loss of $211 and $211, respectively. See notes to financial statements Multi Cap Growth Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Fund's net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.03) (0.05) (0.03) (0.06) (0.05) Net realized and unrealized gain on investments 1.65 0.64 0.67 1.68 1.16 Total from investment operations Less distributions From net realized gain - (0.12) - Net asset value, end of period Total return 3,4 (%) Ratios and supplemental data Net assets, end of period (in millions) $3 $5 $6 $7 $6 Ratio of net expenses to average net assets (%) 1.40 1.40 1.40 1.40 1.40 Ratio of gross expenses to average net assets 5 (%) 3.29 2.51 2.40 1.97 1.99 Ratio of net investment loss to average net assets (%) (0.55) (0.71) (0.40) (0.60) (0.43) Portfolio turnover (%) 66 64 56 24 7 1 Audited by another independent registered public accounting firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Multi Cap Growth Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.08) (0.10) (0.09) (0.12) (0.12) Net realized and unrealized gain on investments 1.64 0.63 0.66 1.63 1.11 Total from investment operations Less distributions From net realized gain (0.12) Net asset value, end of period Total return 3,4 (%) Ratios and supplemental data Net assets, end of period (in millions) $3 $3 $3 $4 $4 Ratio of net expenses to average net assets (%) 2.10 2.06 2.10 2.07 2.10 Ratio of gross expenses to average net assets 5 (%) 3.99 3.17 3.10 2.64 2.69 Ratio of net investment loss to average net assets (%) (1.27) (1.37) (1.04) (1.26) (1.14) Portfolio turnover (%) 66 64 56 24 7 1 Audited by another independent registered public accounting firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Multi Cap Growth Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.08) (0.11) (0.08) (0.12) (0.12) Net realized and unrealized gain on investments 1.64 0.64 0.65 1.62 1.12 Total from investment operations Less distributions From net realized gain - (0.12) - Net asset value, end of period Total return 3,4 (%) Ratios and supplemental data Net assets, end of period (in millions) $1 $2 $1 $2 $3 Ratio of net expenses to average net assets (%) 2.10 2.10 2.10 2.10 2.10 Ratio of gross expenses to average net assets 5 (%) 3.99 3.21 3.10 2.67 2.69 Ratio of net investment loss to average net assets (%) (1.26) (1.39) (0.99) (1.30) (1.14) Portfolio turnover (%) 66 64 56 24 7 1 Audited by another independent registered public accounting firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Multi Cap Growth Fund 19 Notes to financial statements Note 1 Accounting policies John Hancock Multi Cap Growth Fund (the Fund) is a diversified series of John Hancock Series Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
